Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation of “the outer tapered surface is inserted into the inner tapered surface” is not well defined, as the shock absorbing member is interposed between the two surfaces from the drawings and as is understood in the claim, would appear to prevent the outer tapered surface from being inserted into the inner tapered surface. Therefore, the limitation is interpreted as best as possible, to mean the two surfaces are connected by the shock absorbing member. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. 7201679) in view of Hong (CA 2461226 A1)
Regarding claim 1, Nguyen discloses comprising a striking portion (Fig. 2, striking portion 24) and a grip portion (Fig. 2, grip portion 22) which are sequentially connected, the grip portion being hollow to form a cavity (Col. 3 Lns. 25-30, hollow handle shell 22) therein, characterized in that:
5the grip portion includes a front section (see annotated figure below) and a rear section (see annotated figure below), the front section and the rear section are fixedly connected by a shock absorbing member  

    PNG
    media_image1.png
    282
    272
    media_image1.png
    Greyscale

see Fig. 2, outer wall of shock member 40 exposed to outer wall of grip portion) to an outer wall of the grip portion, an inner wall of the shock absorbing member is exposed to an inner wall of the cavity (Fig. 2, inner wall of shock member 40 exposed to inner wall of cavity).
However, Nguyen does not disclose a hockey stick, the striking portion and the grip portion being made of a composite carbon fiber material 
Hong discloses a hockey stick (PDF Pg. 5, shock-absorbing hockey stick 10), the striking portion and the grip portion being made of a composite carbon fiber material (PDF Pg. 5-6, stick body 11 comprising shaft 12 and blade 13 is carbon fiber-reinforced compound) It is noted that while Hong discloses a hockey stick, when reading the preamble in the context of the entire claim, the recitation “A hockey stick” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the dampener in a sports equipment device of Nguyen with the hockey stick with dampener as taught by Hong to provide Nguyen with the advantage of providing vibration damping in a desired sports equipment device and would have been a matter of substitution to incorporate the dampener of Nguyen with a desired device and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
	Regarding claim 2, Nguyen discloses the claimed invention substantially as claimed as seen above in claim 1. 
Nguyen further discloses the shock absorbing member is made of an elastic shock-absorbing material (Col. 4 Lns. 38-50, tapered connector 40 dampens vibrations, made of elastomeric material).
	Regarding claim 3, Nguyen discloses the claimed invention substantially as claimed as seen above in claim 1.
	Nguyen further discloses the shock absorbing member is disposed close to the striking portion (see Fig. 2, absorbing member 40 close to striking portion 24).
	Regarding claim 4, Nguyen discloses the claimed invention substantially as claimed as seen above in claim 1.
	Nguyen further discloses the shock absorbing member has a flared shape (Fig. 7, shock member 40 has flared shape), an rear end surface of the front section is an outer tapered surface (Fig. 2, outer tapered surface 32 of front section 22), a front 15end surface of the rear section is an inner tapered surface (Fig. 2, inner tapered surface 30 of rear section), the outer tapered surface is inserted into the inner tapered surface, the shock absorbing member is interposed between (shock member 40 between inner tapered surface and outer tapered surface) the inner tapered surface and the outer tapered surface.
	Regarding claim 5, Nguyen discloses the claimed invention substantially as claimed as seen above in claim 1.
	Nguyen further discloses the shock absorbing member and the grip portion are integrally connected or fixedly connected by bonding (Col. 4 Lns. 35-40, high strength bonding glue) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/               Supervisory Patent Examiner, Art Unit 3711